Title: To John Adams from New Jersey Militia Officers, 20 June 1798
From: New Jersey Militia Officers
To: Adams, John



To the PRESIDENT OF THE UNITED STATES.Sir,
ca. 20 June 1798


The Commander in Chief, the General Officers, the General Staff and Field Officers of the Militia of the state of New-Jersey, feel, in common with their numerous Fellow-Citizens, who have addressed you in the present critical situation of our nation, and most cordially join them in expressing to you their high approbation of your conduct in the management of its Foreign Concerns, and their indignation for the insult offered to the honor and independence of the American People.
We come not, Sir, to dictate–Whether Peace can be preserved with the safety of our national dignity, or whether an appeal is to be made to arms, are questions entrusted to those in whose patriotism we confide, and according to their decision we shall always be prepared to act.–But, Sir, at this eventful period, we deem it our duty, and we feel it a pleasure, respectfully to approach our Commander in Chief, and to make him a solemn proffer of our Lives and Fortunes in the service of our Country.
It is not, Sir, for Soldiers to boast; but we know the troops whom we have the honour to command–we have been eye-witnesses of their ardent zeal in the cause of Freedom–we have been their companions in many toils and many sufferings, and if our beloved Country calls, we shall again cast the eye of confidence along their embattled ranks.
Let our enemies flatter themselves that we are a divided people–In New-Jersey, Sir, with the exception of a few degraded and a few deluded characters, to whose persons and to whose services the invading foe shall be welcome, from the moment of their arrival, and whom we engage to convey in safety to their lines–in New-Jersey, Sir, there is but ONE VOICE–and that is the voice of confidence in the Federal Government–The voice of perfect satisfaction with your administration of it–and the voice of firmness and determination to support the Laws and Constitution–the honor and dignity of the United States; and, Sir, for the defence of these, we do this day, in the presence of the God of Armies, and in firm reliance on his protection, solemnly pledge to you our lives, our fortunes and our sacred honour.

